In two related actions, inter alia, to recover damages for personal injuries and wrongful death, etc., the plaintiff in both actions appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated February 28, 2005, as denied that branch of her motion which was to restore the actions to the tried calendar.
Ordered that order is reversed insofar as appealed from, on the facts, without costs or disbursements, and that branch of the motion which was to restore the actions to the trial calendar is granted.
Under the particular circumstances of this case, the Supreme Court should have granted that branch of the motion which was to restore the actions to the trial calendar. Schmidt, J.E, Rivera, Covello and Balkin, JJ., concur.